Case: 13-31138      Document: 00512629329         Page: 1    Date Filed: 05/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-31138                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                            May 14, 2014
TONY CHANEY,                                                               Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff–Appellant
v.

LOUISIANA WORK FORCE COMMISSION; LOUISIANA ATTORNEY
GENERAL OFFICE; JAMES CALDWELL, DIRECTOR, ALSO KNOWN AS
BUDDY; WAYNE ROGILLIO, EXECUTIVE SECRETARY, LOUISIANA
STATE BOARD OF PRIVATE SECURITY EXAMINERS, IN HIS
INDIVIDUAL AND OFFICIAL CAPACITY,

                                                 Defendants–Appellees



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:13-CV-241


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Pro se Appellant Tony Chaney (hereinafter “Chaney”) appeals the
district court’s dismissal of his claims alleging violations of his civil rights by
Louisiana Work Force Commission, Louisiana Attorney General’s Office,
Attorney General James “Buddy” Caldwell, and Wayne Rogillio (hereinafter


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-31138    Document: 00512629329      Page: 2   Date Filed: 05/14/2014



                                 No. 13-31138
“Defendants”). The district court found that Defendants were immune from
suit and that Chaney failed to effectuate proper service of process on
Defendants. Chaney argues that the district court erred in dismissing his
action for lack of subject matter jurisdiction. We affirm the district court.
      Chaney alleges the Louisiana Workforce Commission has conspired with
the Louisiana Attorney General to have him categorized as a potential terrorist
for the purpose of monitoring his activities.     Chaney further alleges that
Louisiana Attorney General and other law enforcement agencies have utilized
multiple surveillance techniques in violation of his civil rights. Chaney claims
that various members of law enforcement have physically threatened,
intimidated, ran over, harassed, and conducted unlawful searches of Chaney
and his private investigator, William Humble. He brings claims under 42
U.S.C. §§ 1983, 1985, 1986, 1988, 18 U.S.C. §§ 241, 242, and state tort law and
seeks an award in the amount of ten million dollars.
      The district court was correct in its ruling that the Eleventh Amendment
bars Chaney’s claims for monetary damages against Defendants in their
official capacities. The Supreme Court has distinguished between personal-
and official-capacity suits. In Hafer v. Melo, 502 U.S. 21, 25 (1991), the Court
made clear that a suit against a state official in his official capacity for
monetary damages is treated as a suit against the state and is therefore barred
by the Eleventh Amendment.
      Chaney argues that under Monell v. Department of Social Services, 436
U.S. 658 (1978), government officials sued in their official capacities are
“persons” for purposes of § 1983. However, Monell limits immunity to local
and municipal entities only to the extent that “the action that is alleged to be
unconstitutional implements or executes a policy statement, ordinance,
regulation, or decision officially adopted or promulgated by those whose acts
may fairly represent official policy.” Id. at 690. Chaney does not allege any
                                        2
     Case: 13-31138       Document: 00512629329          Page: 3     Date Filed: 05/14/2014



                                       No. 13-31138
such policy was adopted or promulgated by Defendants. It is settled law that
a suit against state officials in their official capacities does not qualify as a suit
against “persons” under § 1983, and Chaney’s claims must fail. See Will v.
Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).
       Because Chaney’s claims are barred by the Eleventh Amendment, we
need not reach the issue of service. 1 AFFIRMED.




       1  Although Chaney has captioned his case as a suit against the departments in their
official capacities and Wayne Rogillio in his individual and official capacity, he has failed to
brief the issue against Rogillio in his individual capacity and therefore has waived the issue.
See United States v. Scoggins, 599 F.3d 433, 446 (5th Cir. 2010).
                                               3